

EXHIBIT 10.48
NAVISTAR INTERNATIONAL CORPORATION


NON-QUALIFIED STOCK OPTION AGREEMENT SUPPLEMENT




1.
This option shall not be treated as a Nonqualified Stock Option. The option is
granted under the terms of the Navistar International Corporation 2004
Performance Incentive Plan (the "Plan"), as indicated in the Non-Qualified Stock
Option Award Agreement (the "Award Agreement"). The term of the option shall be
for a period of ten (10) years from the date of grant, or such shorter period as
is prescribed in paragraphs 3, 4, and 5 hereof; provided, however, that in the
event of a Qualified Retirement in connection with which an employee receives a
termination payment under an Executive Severance Agreement entered into between
the employee and the Corporation or any of its subsidiaries (other than in
connection with a Change in Control of the Corporation), the term of the option
shall expire three (3) months after such termination of employment, but not
after ten (10) years from the date hereof. The option shall be exercisable to
the extent of the number of shares specified in the Award Agreement as
exercisable one year after the date of grant, to the extent of the number of
shares specified in the Award Agreement as exercisable two years after the date
of grant, and to the extent of the number of shares specified in the Award
Agreement as exercisable three years after the date of grant. The option may be
exercised, at any time or from time to time during said term, as to all full
shares that have become so purchasable. Except as provided in paragraphs 3, 4,
and 6 hereof, the option may not be exercised unless the optionee is, at the
time of exercise, an employee, consultant, or non-employee director (as
appropriate) of Navistar International Corporation (the "Corporation") or a
subsidiary thereof. The optionee shall have none of the rights of a shareowner
with respect to any of the shares of Common Stock subject to the option until
such shares shall be issued upon the exercise of the option.
   
2.
The option shall not be transferable otherwise than by will or the laws of
descent and distribution, and the option shall be exercisable, during the
lifetime of the optionee, only by the optionee. Without limiting the generality
of the foregoing, the option may not be assigned, transferred (except as
aforesaid), pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the option contrary to the provisions hereof, and the levy of any execution,
attachment, or similar process upon the option shall be null and void and
without effect.
   
3.
In the event of the termination of the employment or service of the optionee
otherwise than by reason of death, total and permanent disability or a Qualified
Retirement as set forth in paragraph 4 hereof, the optionee may (subject to the
provisions of paragraph 5 hereof) exercise the option to the extent that the
optionee was entitled to do so pursuant to the provisions of paragraph 1 hereof
at the time of such termination, at any time within three (3) months after such
termination, but not after ten (10) years from the date hereof. The option shall
not be affected by any change of an employee’s employment so long as the
optionee continues to be an employee of the Corporation or of a subsidiary
thereof or by any temporary leave of absence approved, if for a period of not
more than ninety (90) days, by an officer of the Corporation or the subsidiary,
as the case may be, by which the optionee is employed or, if for a period longer
than ninety (90) days, approved by the Committee on Compensation and Governance
of the Board of Directors of the Corporation (the "Committee"); provided,
however, that if the optionee is terminated for cause as defined in the
International Truck and Engine Corporation Income Protection Plan, or if the
optionee is covered by a different severance plan or agreement, then as defined
in such plan or agreement, the three-month period provided by this subsection
shall not apply and the option shall cease to be exercisable and shall lapse as
of the effective date of the termination of the optionee. Nothing herein
contained shall confer on the optionee any right to continue in the employ of
the Corporation or any subsidiary thereof or interfere in any way with the right
of the Corporation or any subsidiary thereof to terminate the employment or
service of the optionee at any time.
   
4.
Except as provided in the last two sentences of this Section 4, in the event of
a Qualified Retirement, which means with respect to an employee a termination
from employment from the Corporation or any of its subsidiaries that occurs
after the employee attains age 55 and at the time of the termination the
employee has either: (i) 10 or more years of continuous service, or (ii) 10 or
more years of service that would constitute credited service under the
definition contained in the International Truck and Engine







E-75


       

--------------------------------------------------------------------------------

 


EXHIBIT 10.48 (continued)



 
Corporation Retirement Plan for Salaried Employees (the "RPSE") (a "Qualified
Retirement"), the optionee may exercise the option to the extent the option is
exercisable or becomes exercisable under its terms at any time during the term
of the option grant. In the event of termination for total and permanent
disability as defined in the Corporation’s long term disability programs, the
optionee may exercise the option, to the extent the option is exercisable or
becomes exercisable under its terms, at any time within three (3) years after
termination for total and permanent disability, or, if later, within three (3)
years after the date on which the option becomes exercisable with respect to
such shares, but not after the term of the option. In the event of the death of
the optionee while the option is outstanding, the option may be exercised by a
legatee or legatees of the optionee under the optionee's last Will, or by the
personal representatives or distributees of the optionee, at any time within a
period of two (2) years after the death of the optionee, but not after the term
of the grant. If death occurs while employed by or performing services for the
Corporation or a subsidiary thereof, or after a Qualified Retirement, or during
the three-year period following termination for total and permanent disability,
the option may be exercised to the extent of the remaining shares covered by the
option, whether or not such shares were exercisable at the date of death. If
death occurs during the three-month period provided by Paragraph 3 following
termination for other than death, total and permanent disability or Qualified
Retirement, the option subject to such three-month period may be exercised to
the extent of the number of shares that were exercisable at the date of death.
Notwithstanding the other provisions of this Paragraph 4, no option which is not
exercisable at the time of a Qualified Retirement shall become exercisable after
such Qualified Retirement if, without the written consent of the Corporation,
the optionee engages in a business, whether as owner, partner, officer, employee
or otherwise, which is in competition with the Corporation or one of its
affiliates, and if the optionee’s participation in such business is deemed by
the Corporation to be detrimental to the best interests of the Corporation. The
determination as to whether such business is in competition with the Corporation
or any of its affiliates, and whether such participation by such person is
detrimental to the best interests of the Corporation, shall be made by the
Corporation in its absolute discretion, and the decision of the Corporation with
respect thereto, including its determination as to when the participation in
such competitive business commenced, shall be conclusive.
   
5.
Any option which did not become exercisable and which cannot become exercisable
under the terms of the option, and any option that ceased to be exercisable and
cannot again become exercisable under the terms of the option shall terminate.
   
6.
In the event of a Change in Control, all outstanding options will immediately
become exercisable and shall be exercisable for a period of three (3) years from
the date of Change in Control regardless of the original term or employment
status, except the term of option that is an Incentive Stock Option as defined
in the Plan shall not extend beyond ten (10) years from the date of grant. A
Change in Control shall be deemed to have occurred if (i) any "person" or
"group" (as such terms are used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934), other than employee or retiree benefit plans or trusts
sponsored or established by the Corporation or International Truck and Engine
Corporation, is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of
securities of the Corporation representing 25% or more of the combined voting
power of the Corporation's then outstanding securities, (ii) the following
individuals cease for any reason to constitute more than three-fourths of the
number of directors then serving on the Board of Directors of the Corporation:
individuals who, on the date hereof, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Corporation) whose
appointment or election by the Board or nomination for election by the
Corporation's stockholders was approved by the vote of at least two-thirds (2/3)
of the directors then still in office or whose appointment, election or
nomination was previously so approved or recommended; (iii) any dissolution or
liquidation of the Corporation or International Truck and Engine Corporation or
sale or disposition of all or substantially all (more than 50%) of the assets of
the Corporation or of International Truck and Engine Corporation occurs; or (iv)
as the result of, or in connection with, any cash tender offer, exchange offer,
merger or other business combination, sale of assets, proxy or consent
solicitation, contested election or substantial stock accumulation (each, a
"Control Transaction"), the members of the Board of Directors of









E-76


       

--------------------------------------------------------------------------------

 


EXHIBIT 10.48 (continued)



 
the Corporation immediately prior to the first public announcement relating to
such Control Transaction shall immediately thereafter, or within two (2) years,
cease to constitute a majority of the Board of Directors of the Corporation.
Notwithstanding the foregoing, the sale or disposition of any or all of the
assets or stock of Navistar Financial Corporation shall not be deemed a Change
in Control.
   
7.
If all or any portion of the option is exercised subsequent to any stock
dividend, stock split, recapitalization, combination or exchange of shares,
reorganization (including, but not limited to, merger or consolidation),
liquidation or other event occurring after the date hereof, as a result of which
any shares or other securities of the Corporation or any other entity
(including, but not limited to, any subsidiary of the Corporation) shall be
issued in respect of the outstanding shares of Common Stock, or shares of Common
Stock shall be changed into the same or a different number of shares or other
securities of the same or any other class or classes, the person or persons so
exercising the option shall receive, for the aggregate price paid upon such
exercise, the class and aggregate number of shares or other securities which, if
shares of Common Stock (as authorized at the date hereof) had been purchased on
the date hereof for the same aggregate price (on the basis of the price per
share) and had not been disposed of, such person or persons would be holding at
the time of such exercise as a result of such purchase any and all such stock
dividends, stock splits, recapitalizations, combinations or exchanges of shares,
reorganizations, liquidations or other events. In the event of any corporate
reorganization, separation or division (including, but not limited to, split-up,
split off, spin-off or sale of assets) as a result of which any cash or shares
or other securities of any entity other than the Corporation (including, but not
limited to, any subsidiary of the Corporation), shall be distributed in respect
of the outstanding shares of Common Stock, a committee of the Board shall make
such adjustments in the terms of the option (including, but not limited to, the
number of shares covered and the purchase price of such shares) as it may deem
appropriate to provide equitably for the optionee's interest in the option. Upon
any adjustment as aforesaid, the minimum number of full shares that may be
purchased upon any exercise of the option as specified in paragraph 1 shall be
adjusted proportionately. No fractional shares shall be issued upon any exercise
of the option, and the aggregate price paid shall be appropriately reduced on
account of any fractional share not issued.
   
8.
Subject to the terms and conditions contained herein, in the Award Agreement and
the Plan, the option may be exercised by giving notice as provided in
instructions issued by the Secretary of the Corporation for the exercise of
options generally, which instructions may provide for the use of agents,
including stock brokers, to effect exercise of options, or in the absence of
such instructions, by written notice to the Secretary of the Corporation at the
location of its principal office at the time of exercise, which is currently
located at 4201 Winfield Road, Warrenville, Illinois 60555. Such notice shall
state the election to exercise the option and the number of shares in respect of
which it is being exercised, shall be signed by the person or persons so
exercising the option and shall be accompanied by a check payable to the order
of the Corporation for any amount required pursuant to the Secretary’s
instructions, or, if not covered by such instructions, for payment of the full
purchase price of said shares or by delivery of Common Stock already owned by
the optionee, for six months or more if acquired from the Corporation, at fair
market value determined under the Plan, or by any combination of cash and Common
Stock, and in either case, by payment to the Corporation of any withholding tax.
Shares which otherwise would be delivered to the holder of an option may be
delivered, at the election of the holder, to the Corporation in payment of
Federal, state and/or local withholding taxes due in connection with an
exercise. In no event may successive simultaneous pyramiding be used to exercise
an option. A certificate or certificates representing said shares shall be
delivered as soon as practicable after the notice shall be received by the
Corporation. The certificate or certificates for the shares as to which the
option shall have been so exercised shall be registered in the name of the
person or persons so exercising the option and shall be delivered as aforesaid
to or upon the written order of the person or persons exercising the option. In
the event the option shall be exercised, pursuant to paragraph 4 hereof, by any
person or persons other than the optionee, such notice shall be accompanied by
appropriate proof of the right of such person or the persons to exercise the
option. The date of exercise of the option shall be the date on which the
aforesaid written notice, properly executed and accompanied as aforesaid, is
received under the Secretary’s instructions or by the Secretary. All shares that
shall be purchased upon the exercise of the option as provided herein shall be
fully paid and non-assessable.











E-77


       

--------------------------------------------------------------------------------

 


EXHIBIT 10.48 (continued)


9.
[Reserved]
   
10.
The Corporation shall at all times during the term of the option reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements contained herein, in the Award Agreement and in the
Plan, shall pay all original issue and/or transfer taxes with respect to the
issue and/or transfer of shares pursuant hereto and all other fees and expenses
necessarily incurred by the Corporation in connection therewith and will from
time to time use its best efforts to comply with all laws and regulations which,
in the opinion of counsel for the Corporation, shall be applicable thereto. If
the Plan pursuant to which the Option is exercised provides that only treasury
stock will be used to satisfy the requirements of options, only treasury stock
that has been listed on the exchange will be used.
   
11.
As used herein, the term "subsidiary" shall mean any present and future
subsidiary of the Corporation, and the term "Common Stock" shall mean the class
of stock designated "Common Stock" in the Restated Certificate of Incorporation
of the Corporation.
   
12.
The terms and conditions contained herein and in the Award Agreement shall be
subject to and governed by the terms of the Plan, a copy of which is being
delivered herewith to the optionee.





















































































E-78
